Citation Nr: 0033020	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for chloracne, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The Board has found that additional development is required 
with respect to the claims for service connection for a 
respiratory disorder and chloracne.  Accordingly, those 
issues are the subject of a remand located at the end of this 
decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hepatitis in a decision of April 1971, and the veteran 
did not perfect an appeal. 

2.  The additional evidence presented since April 1971 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hepatitis.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of April 1971 which denied 
service connection for hepatitis is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  The additional evidence presented since April 1971 is not 
new and material, and the claim for service connection for 
hepatitis has not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cirrhosis of the liver is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has not previously established service 
connection for any disability.

The RO previously denied the veteran's claim for service 
connection for hepatitis in a decision of April 1971.  The 
veteran was notified by letter of that decision and of his 
right to file an appeal, but he did not do so and the 
decision became final.

The evidence which was considered at that time included the 
veteran's service medical records which showed a one time 
treatment for hepatitis.  The service medical treatment 
record which is undated shows that the veteran was diagnosed 
with mild hepatitis.  The RO further noted, however, that 
hepatitis had not been found on a post-service VA hospital 
report for the period from October 7, 1970, to February 1, 
1971.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a).  "New and material evidence" means evidence not 
previously submitted to the agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
additional post-service medical treatment records.  However, 
none of the records show treatment for hepatitis.  Therefore, 
the additional records do not add any additional pertinent 
information.  The report of an examination conducted by the 
VA in November 1997 also do not include any indication that 
the veteran currently has hepatitis or any residuals of the 
episode of hepatitis noted in service.  

Thus, there is still no evidence that the veteran currently 
has a disability which resulted from his episode of mild 
hepatitis in service.  For the foregoing reasons, the Board 
finds that the additional evidence presented since April 1971 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hepatitis.  Accordingly, the decision of April 1971 which 
denied service connection for hepatitis remains final.  




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hepatitis.  The appeal on 
that issue is denied.


REMAND

The Board finds that further assistance to the veteran is 
required with the development of evidence pertaining to the 
claims for service connection for a respiratory disorder and 
chloracne.  In this regard, the Board notes that the veteran 
has not been afforded a VA examination in connection with 
these claims.  An examination is required to meet the VA's 
duty to assist with the development of evidence.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of the veteran's 
current respiratory and skin disorders.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  The examiners 
should offer an opinion as to whether it 
is at least as likely as not that any 
disorder of the respiratory system or 
skin is related to service, to include 
exposure to herbicides in service.  

2.  Upon completion of the foregoing 
development, the RO should again review 
the record and determine whether the 
appellant's claims may now be granted.  
The RO should ensure that all provisions 
pertaining to development of evidence and 
notice to the veteran contained in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been met.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).





		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 



